Citation Nr: 0614301	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  98-18 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel




INTRODUCTION

The veteran served on active duty from August 1945 to April 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  In June 2003, the Board remanded 
this case for additional development.  Thereafter, service 
connection for a headache disorder was granted.  As such, the 
only issues before the Board are those listed on the title 
page.  

The instant appeal has been advanced on the Board's docket by 
reason of the veteran's advanced age. See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.   The preponderance of the competent evidence of record is 
against finding that an anxiety disorder was caused by in-
service exposure to ionizing radiation or is otherwise 
related to service.

2.  The preponderance of the competent evidence of record is 
against finding that a disorder manifested by dizziness was 
caused by in-service exposure to ionizing radiation or is 
otherwise related to service.


CONCLUSIONS OF LAW

1. An anxiety disorder was not incurred or aggravated in-
service, nor may its incurrence be presumed.  38 U.S.C.A. §§ 
1110, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.309, 3.311 (2005). 

2.  A disorder manifested by dizziness was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 1137, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.311. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2002 and 
April 2003 correspondence, amongst other documents considered 
by the Board, generally fulfills the provisions of 
38 U.S.C.A. § 5103(a), save for a failure to provide notice 
addressing the type of evidence necessary to establish a 
disability rating and an effective date for the disabilities 
on appeal.  The claims were readjudicated in a November 2005 
supplemental statement of the case.  The failure to provide 
notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal is harmless 
because the Board has determined that the preponderance of 
the evidence is against the claims for service connection.  
Hence, any questions regarding what rating or effective date 
would be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the February 1998 
decision denying service connection for an anxiety disorder 
and dizziness, thus making perfect compliance with the timing 
requirements of 38 U.S.C.A. § 5103 impossible in that case.  
The June 2003 Remand, in part, directed the RO to correct 
this oversight.  Since then, the content of the notices 
provided to the appellant have generally complied with the 
requirements of the statute.  The veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, to include the opportunity to present pertinent 
evidence.  The claims were thereafter readjudicated.  Thus, 
any error in the timing was harmless, the appellant was not 
prejudiced, and the Board may proceed to decide this appeal.  
Simply put, there is no evidence any VA error in notifying 
the appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The veteran has been 
afforded VA examination pertaining to the issues on appeal, 
and there is no pertinent evidence which is not currently 
part of the claims file.  The veteran was requested in 
October 2003 to provide further details concerning his 
claimed in-service exposure to radiation but no response was 
received.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claims. 

Background

The veteran claims that he currently suffers from dizziness 
and anxiety as a result of his exposure to radiation while 
serving in the Navy shortly after World War II, or as a 
result of injury or others events of service.  He allegedly 
traveled to and was stationed in Nagasaki, Japan. 

The veteran's service medical and personnel records do not 
confirm any in-service exposure to radiation.

A review of the service medical records reveals that the 
veteran fell from a horse in July 1947 after drinking whiskey 
and "several" beers. He was rendered unconscious as a result 
of the fall, and was diagnosed as having a cranial injury. He 
was treated and returned to duty.

In October 1945, the veteran was seen for a neuropsychiatric 
examination.  He reported that in 1944, prior to service, he 
was treated for profuse sweating of his hands which was 
ascribed to nervousness.  He reported that he always had mild 
tremors and hand sweating.  Following examination no nervous 
or mental disorder was diagnosed.  

The records reveal that the veteran served on board the USS 
Bremerton beginning on July 2, 1946.  The Bremerton patrolled 
off of the coast of Japan between January and December 1946.  
There is no evidence that the veteran set foot on Japanese 
soil between August 6, 1945 and July 1, 1946.  

At the veteran's April 1949 separation examination neither a 
psychiatric disorder not a disorder manifested by dizziness 
was diagnosed.
 
The veteran filed the current claim in April 1997 for 
possible exposure to atomic radiation. He claimed that he was 
stationed in Yokohama, Nagasaki, and Yokasuka Japan.  He also 
claimed entitlement to service connection for headaches, 
dizziness, and a general anxiety disorder.    

At a March 1999 VA psychiatric examination the examiner 
reviewed the claims file prior to the examination noting that 
the veteran had four years of service in the Navy.  The 
appellant reported being involved in the occupation of Japan 
and being exposed to radiation.  He reported seeing "the 
shadows" of people who were burnt by radiation.  He stated 
that there were thousands of people affected.  This event 
reportedly continued to upset him.

He reported receiving psychological treatment in service 
shortly after enlisting.  He adjusted after five or six 
months and had no further difficulties.  About thirty-eight 
years ago, i.e., about 1961, he sought psychological 
treatment for alcohol dependence. He was given medications 
for depression and overdosed on medications and alcohol in a 
suicide attempt.  He was seen twenty years ago, i.e., in 
1979, at Corrigan Fall River Mental Health facility for 
depression and anxiety.  He presently had not seen a 
counselor for the past year and received no medication.  He 
reportedly began drinking at fourteen years and continued 
through service.  While celebrating his twentieth birthday he 
became intoxicated and fell off of a horse remaining 
unconscious for eighteen hours.  He now had difficulty with 
concentration and memory.  He reportedly had been sober for 
thirty-five years and still attended Alcoholic Anonymous 
meetings.  Following a mental status examination the 
diagnosis was an anxiety disorder, not otherwise specified.  
The examiner did not link the disorder to service.

At a March 2005 VA mental disorders examination, the 
veteran's claims folder was not available, although the 
examiner reviewed the medical records.  The veteran was noted 
to have been receiving ongoing treatment at VA for multiple 
disorders including vertigo, and a recurrent depressive 
disorder.  In addition, the veteran was taking several 
medications.  He had been seen in the outpatient mental 
health clinic six times in the past eight years.  He was 
first seen in October 1998 and given a neuropsychological 
evaluation subsequent to an apparent stroke.   The stroke 
continued to cause speech and memory difficulties.  

The veteran reported a history of recurrent major depression 
beginning while he was drinking excessively in the years 
after service.  He quit drinking in 1963 and remembered being 
depressed before and after he quit drinking.  He initially 
began drinking at age fourteen drank a lot in the Navy 
attributing it to the other sailors who also drank.  He 
denied that it was a way to manage his anxiety.  He quit 
drinking on his own about 42 years ago, and smoking 41 years 
ago.  He later became depressed when he lost his business due 
to poor investments, and due to medical and relationship 
problems.  He reported that due to his breathing and heart 
problems he was sometimes sensitive and felt nervous or 
overwhelmed.  However he did not describe any clear panic 
attacks.  Following a mental status examination the diagnosis 
was recurrent major depressive disorder.  

The examiner summarized that the veteran indicated a history 
of recurrent major depression.  Although he acknowledged 
feelings of sadness associated with service there was no 
indications that this event significantly was involved in the 
etiology of his depression.  The veteran had a significant 
history of alcohol abuse and associated violent behavior 
postservice which continued to age thirty-five when he quit 
drinking.  Regarding symptoms in service of headaches and 
sweaty palms which may have been attributable to nerves, 
there was no indication that the veteran met the criteria for 
an anxiety disorder.  The appellant did indicate some 
sensitivity to his lung and heart symptoms that sometimes 
caused shortness of breath or nervousness.  He did not 
indicate that either panic attacks or anxiety disrupted his 
functioning.

Prior to a March 2005 neurological examination the examiner 
reviewed the claims file.  The veteran reported dizziness or 
more precisely light headedness when he abruptly got up.  His 
medical history was remarkable for a stroke affecting the 
left side of the brain.  The examiner opined that complaints 
of dizziness and or light headedness were most likely 
manifestations of medication induced side affects.  

In an October 2005 addendum to the March 2005 mental 
disorders examination, the examiner noted that she had 
reviewed the claims file.  She opined that there was no 
evidence to support anxiety symptoms in service.  In 
addition, the veteran did not meet the criteria for an 
anxiety disorder.  The examiner opined that it was less than 
likely that depression was incurred or related to service. 

Extensive VA treatment records are of file.  These show 
treatments over several years for numerous disabilities 
including major depression.  Significantly, the files contain 
no medical opinions which link a psychiatric disorder or 
dizziness to his period of service.

Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that each piece of evidence submitted by the 
appellant or obtained on his behalf be discussed in detail. 
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000).

Service connection is granted for an injury or disease 
incurred or aggravated in the line of duty in the active 
military, naval, or air service if separation from the period 
of service during which the injury or disease was incurred or 
aggravated was under other than dishonorable conditions. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. To establish 
service connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred or aggravated there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for a radiogenic disease may be 
established in one of four ways. First, service connection is 
granted if a veteran had the disease in service or, in the 
case of malignant tumors, if the tumor was manifested to a 
degree of 10 percent or more, within the first post service 
year. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a).

Second, if a veteran participated in service in a radiation- 
risk activity (as defined by statute and regulation) and, 
after service, developed one of certain enumerated cancers, 
it will be presumed that the cancer was incurred in service. 
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Third, if a veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service. 38 C.F.R. § 3.311.

Fourth, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude the traditional (direct incurrence) 
approach, service connection may be established based on 
medical evidence of a current disease etiologically related 
to in-service events. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 
1994).

The Board has carefully reviewed this appeal under each of 
these legal theories, however, as the preponderance of the 
evidence is against each claim under any theory of 
entitlement, service connection for each disorder claimed is 
denied.

As to the first theory, the competent evidence does not show 
a chronic anxiety or dizziness disorder in service.  Because 
there is no evidence that any of these problems were 
manifested in service connection on a direct basis is not 
warranted.

As to the second theory, if a veteran participated in service 
in a radiation-risk activity and subsequently develops a 
disease listed in the regulation, the disease is presumed to 
be due to the radiation-risk activity. 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Recognized radiation-risk activities 
are include participation in the occupation of Hiroshima or 
Nagasaki between August 6, 1945 and July 1, 1946.  The list 
of diseases specific to radiation-exposed veterans, and for 
which service connection may be granted by presumption 
pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
does not include either of the claimed disorders.

Because none of the claimed disorders is listed at 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), even if the 
Board assumes that the veteran participated in service in a 
"radiation-risk activity" as that term is defined by 
applicable law, his dizziness and anxiety disorder are not 
diseases that can be presumptively service connected by dint 
of any in-service participation in a radiation-risk activity. 
Consequently, as a matter of law, service connection cannot 
be granted here on a presumptive basis pursuant to 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

As to the third method of establishing service connection, 
neither of the disorders at issue are radiogenic diseases 
listed in 38 C.F.R. § 3.311. Further, with regard to an 
anxiety disorder or a disorder manifested by dizziness, the 
veteran has not presented any scientific and/or medical 
evidence that they are related to in- service exposure to 
ionizing radiation.  38 C.F.R. § 3.311(b)(3).  Consequently, 
entitlement to service connection under the third method is 
not warranted.

The provisions of 38 C.F.R. § 3.311 do not create a 
presumption for service connection. Rather, this regulation 
merely provides special procedures for evidentiary 
development and adjudication of a claim when the veteran 
either presents medical evidence of having one of the 
specifically enumerated cancers or when he presents 
scientific evidence that a current disability is related to 
ionizing radiation exposure.  Anxiety or a disorder 
manifested by dizziness are not specifically enumerated 
diseases under 38 C.F.R. § 3.311.  Neither the veteran nor 
his representative have provided VA with any competent 
evidence that either of these problems is related to 
documented in-service ionizing radiation exposure. 
Consequently, VA has no duty to develop these claims in 
accordance with the provisions of 38 C.F.R. § 3.311 and 
service connection may not be granted in reliance on this 
regulation. Id.

As to the fourth method of establishing service connection, 
the Combee approach, the veteran has presented no competent 
evidence that the claimed conditions were caused by in-
service exposure to radiation, or that they are otherwise 
related to service.

He was informed by VA as to what evidence was required to 
support his claims for service connection for an anxiety 
disorder and a dizziness condition, however, the veteran 
failed to respond to the request for the required evidence.

The medical evidence of record reveals that the veteran 
currently suffers from a major depressive disorder.  The 
March 2005 opinion of a VA examiner was that there was no 
evidence supporting a diagnosis of an anxiety disorder.  The 
examiner opined that it was less than likely that the 
depression was incurred or related to service.  There is no 
competent opinion of record supporting the veteran's claim.  

Likewise regarding the claim for disorder manifested by 
dizziness a March 2005 neurological examiner opined that 
complaints of dizziness and or light headedness were most 
likely manifestations of medication induced side affects.  
Again, there is no competent medical opinion supporting the 
veteran's claim.

Accordingly, because the preponderance of the evidence is 
against finding that either of the claimed disabilities is 
related to service, as there is no competent evidence 
verifying the claim that the appellant was exposed to 
ionizing radiation in-service, and as there is no competent 
evidence linking the claimed disorders to documented in-
service ionizing radiation exposure, the claims are denied.

In reaching these conclusions, the Board has not overlooked 
the veteran statements. While lay witnesses can testify as to 
the visible symptoms or manifestations of a disease or 
disability, Caldwell v. Derwinski, 1 Vet. App. 466 (1991), 
lay statements as to the origins of the veteran's 
disabilities are not probative because lay persons are not 
competent to offer medical opinions. Moray v. Brown, 5 Vet. 
App. 211 (1993). 

Finally, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the claims, the doctrine is not for application.


ORDER

Service connection for an anxiety disorder and dizziness, to 
include due to claimed in-service exposure to ionizing 
radiation, is denied.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


